                              Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 1 of 27



                    1        BRIAN L. JOHNSRUD, State Bar No. 184474
                             PATRICK M. SHERMAN, State Bar No. 229959
                    2        CYNTHIA M. JARA, State Bar No. 212011
                             CURLEY, HURTGEN & JOHNSRUD LLP
                    3        4400 Bohannon Drive, Suite 230
                             Menlo Park, CA 94025
                    4        Telephone: 650.600.5300
                             Facsimile: 650.323.1002
                    5        E-mail: bjohnsrud@chjllp.com
                                      psherman@chjllp.com
                    6                cjara@chjllp.com
                    7        Attorneys for Defendants
                             SAP LABS, LLC, JENNY LE AND
                    8        SANJAY SHIROLE
                    9                                     UNITED STATES DISTRICT COURT

                  10                                  NORTHERN DISTRICT OF CALIFORNIA

                  11

                  12         MUHAMMAD KHAN,                                     Case No. 5:18-CV-07490-BLF

                  13                               Plaintiff,                   REQUEST FOR JUDICIAL NOTICE
                                                                                FILED IN SUPPORT OF DEFENDANTS’
                  14                        v.                                  MOTION TO DISMISS AMENDED
                                                                                COMPLAINT
                  15         SAP LABS, LLC; JENNY LE; SANJAY
                             SHIROLE; and DOES 1-30;
                  16
                                                   Defendants.
                  17

                  18
                                    Defendants SAP Labs, LLC, Jenny Le and Sanjay Shirole hereby request that the Court
                  19
                             take judicial notice of the following documents:
                  20
                                    1. The Felony Abstract of Judgment – Determinate Single, Concurrent, or Full-Term
                  21
                                        Consecutive Count Form, showing that Muhammad Khan (“Plaintiff”) was convicted
                  22
                                        of arson of an inhabited structure, a true and correct copy of which is attached hereto
                  23
                                        as Exhibit “A.”
                  24
                                    Under Federal Rule of Evidence 201(b), federal courts can take judicial notice of a
                  25
                             criminal conviction in a state court. See United States v. Black, 482 F.3d 1035, 1041 (9th Cir.
                  26
                             2007) (taking judicial notice of controlled-substances-related Judgment of Conviction that was
                  27
                             issued by a Nevada state court against Black and stating that appellate courts “‘may take notice of
                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P
                                                                                     REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
  COUNSE LO RS AT LA W                                                     1                                MOTION TO DISMISS
      MENLO PAR K                                                                                   (CASE NO. 5:18-CV-07490-BLF)
                              Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 2 of 27



                     1       proceedings in other courts, both within and without the federal judicial system, if those
                     2       proceedings have a direct relation to matters at issue.’”) (quoting United States ex rel. Robinson
                     3       Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.1992) (taking judicial
                     4       notice of a California court’s final judgment)); see also Rivera-Delgado v. Holder, 320 Fed.Appx.
                     5       567, 569 (9th Cir. 2009) (court took judicial notice of the vacatur of a criminal conviction
                     6       because “[t]he vacatur is an ‘adjudicative fact’ that is ‘capable of accurate and ready
                     7       determination by resort to sources whose accuracy cannot be reasonably questioned’ under
                     8       Federal Rule of Evidence 201. We therefore take judicial notice of it.”)
                     9                2. Plaintiff’s DFEH administrative charge, a true and correct copy of which is attached
                  10                     hereto as Exhibit “B”; and the Right to Sue notice issued by the DFEH to Plaintiff, a
                  11                     true and correct copy of which is attached hereto as Exhibit “C.”
                  12                  Per Federal Rule of Evidence 201, the Court may take judicial notice of a fact that is not
                  13         subject to reasonable dispute because it is generally known within the trial court’s territorial
                  14         jurisdiction, or because it can be accurately and readily determined from sources whose accuracy
                  15         cannot reasonably be questioned. A court properly takes judicial notice of a DFEH administrative
                  16         charge and Right to Sue Notice as these are public records of an administrative body whose
                  17         accuracy is not in dispute. Dornell v. City of San Mateo, 19 F. Supp. 3d 900, 904 n. 3 (N.D. Cal.
                  18         2013).
                  19                  3. The Complaint that plaintiff filed with the state court on August 21, 2018, a true and
                  20                     correct copy of which is attached hereto as Exhibit “D.”
                  21                  The Court may take judicial notice of documents filed in the state court. Tan v. GrubHub,
                  22         Inc., 171 F. Supp. 3d 998, 1003 n. 2 (N.D. Cal. 2016).
                  23

                  24

                  25

                  26

                  27

                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P
                                                                                      REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
  COUNSE LO RS AT LA W                                                       2                               MOTION TO DISMISS
      MENLO PAR K                                                                                    (CASE NO. 5:18-CV-07490-BLF)
                              Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 3 of 27



                     1       Dated: May 22, 2019                     CURLEY, HURTGEN & JOHNSRUD LLP
                     2

                     3                                               By      /s/ Brian L. Johnsrud _______
                                                                          BRIAN L. JOHNSRUD
                     4                                                    Attorneys for Defendants
                                                                          SAP LABS, LLC, JENNY LE and
                     5                                                    SANJAY SHIROLE
                     6

                     7

                     8

                     9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P
                                                                           REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
  COUNSE LO RS AT LA W                                           3                                MOTION TO DISMISS
      MENLO PAR K                                                                         (CASE NO. 5:18-CV-07490-BLF)
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 4 of 27




         Exhibit A
                                  Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 5 of 27

                                                    FELC. ABSTRACT OF JUDGMENT-DETERMII\
                                            SINGLE, CONCURRENT, OR FULL-TERM CONSECUTIVE COUNT FORM
                                            (Not to be used for multiple count convictions or for 1/3 consecutive sentences)
     SUPE:110R COURT OF CALIFORNIA, COUNTY OF
                                                                                                                                                                                                       CR 2901 -
     SAY!:\ CLARA- H.-\LL OF JUSTICE
     PEOPLE OF THE STATE OF CALIFORNIA vs.                                 DOB:   II 128/89                  CASE NUMBER
     DEFENDANT·
     Muhammad Khan                                                                                                     Bl683806
     AKA
     CIINO         A3-Hl09-137
     BOOKING NO. 1600 13 25
                                                                                   0    NOT PRESENT
     FELONY ABSTRACT OF JUDGMENT
     0  PRISON COMMITMENT                     0     COUNTY JAIL COMMITMENT                 0 ~~~~~;gT
     DATE OF HEARING                                      DEPT NO                                              JUDGE
     02!02il8                                             89                                                    Vinc..:nt J. Chiarello
     CLERK
     R. Stafford
                                                         REPORTER                                              PROBATION NO. OR PROBATION OFFICER                          0        IMMEDIATE SENTENCING
                                                         C. Bagatelos                                           D. Salas
     COUNSEL FOR PEOPLE                                                                                        COUNSEL FOR DEFENDANT                                                         0        APPOINTED
     C. !luang                                                                                                  C. Smith
                                                                                                                                                    CONVICTED BY                                 1->-            TIME
1. Defendant was convicted of the commission of the following felony:                                                 YEAR CRIME   DATE OF                                          :::;:5' "'>-
                                                                                                                                                                                            ::lz Zz
                                                                                                                                                                1-                                             IMPOSED
                                                                                                                                  CONVICTION
                                                                                                                      COMMITTED (MO.iDATE,YEAR)
                                                                                                                                                     >-
                                                                                                                                                     a:         a:
                                                                                                                                                                :::0
                                                                                                                                                                           <(
                                                                                                                                                                           UJ       ffi:i Qoa:...J   ~g
                                                                                                                                                                                                     Ow
     COUNT        I CODE I SECTION NUMBER I                     CRIME
                                                                                                                                                     :::0
                                                                                                                                                     -,         0          ...J     ..... d ww       5"-       YRS.jMOS
                                                                                                                                                                ()         "-               "'"-
 I                Ire l-15l(b)            lArson of inhabited structure                                                 2011i            09/06/17    X                               M                          sI o
2. ENHANCEMENTS charged and found to be true TIED TO SPECIFIC COUNTS (mainly in the PC 12022 series). List each count enhancement
horizontally Enter time imposed "S" for stayed or "PS" for punishment struck DO NOT LIST ENHANCEMENTS FULLY STRICKEN by the court
  COUNT          ENHANCEMENT         TIME IMPOSED.,                            TIME IMPOSED,                  TIME IMPOSED.    TOTAL
                                        "S," or "PS"        ENHANCEMENT                        ENHANCEMENT
                                                                                  "S." or "PS"                  "S."or"PS"
I                   PC-15l.l!a)(5)                                -1                                                                                                                                    4       I   0
3. ENHANCEMENTS charged and found to be true FOR PRIOR CONVICTIONS OR PRISON TERMS (mainly in the PC 667 series). List all enhancements
horizontally. Enter time imposed, "S" for stayed, or "PS" for punishment struck. DO NOT LIST ENHANCEMENTS FULLY STRICKEN by the court.
              ENHANCEMENT                     TIMO: IMt-'O!;tU,                                         TIME IMPOSED,                ENHANCEMENT                       I'IME IMPOSED.
                                                 "S." or "PS"
                                                                             ENHANCEMENT                  "S," or "PS"                                                    "S,"or"PS"


4. Defendant sentenced:                 0
                            to county jail per PC 1170(h) (1) or (2)                          D
                                                                         per PC 667(b)-(i) or PC 1170.12 (strike E!!or)
      0
      to prison per PC 1170(a) or 1170(h) (3) due to                        0
                                                        current or prior serious or violent felony                               0
                                                                                                    PC 290 or U PC 186.11 enhancement
      0
      PC 1170(a) (3). Pre-confinement credits equal or exceed time imposed.                                0
                                                                                   Defendant ordered to report to local parole or probation office upon release.
5. FINANCIAL OBLIGATIONS (plus any applicable penalty assessments):
      Restitution Fine(s): $2700 per PC1202.4 (b) forthwith per PC 2085.5 if prison commitment $2700 per PC 1202.45 suspended unless parole is revoked.
                           $     per PC 1202.44 is now due, probation having been revoked.
      Restitution per PC1202.4 (f):   $ GEN    0                       0
                                                  Amount to be determined to             victim(s)                 0 •
                                                                                                           Restitution Fund              0
      •0   Victim name(s), if known, and amount breakdown in item 8, below.  •O Victim name(s) in probation officer's report.
      Fine(s): $_ _ per PC 1202.5. $ _ p e r VC 23550 or _ _ days            county jail               0
                                                                                               prison in lieu of fine      0
                                                                                                                          concurrent                        0                               0        consecutive
         0        Includes:   0                         0
                                   $ _ _ Lab Fee per HS 11372.5(a)                            $_ _ Drug Program Fee per HS 11372.7(a) for each qualifying offense.
         0 Court Operations Assess.: $~per PC 1465.8. 0                                       Conviction Assess.:lQ___ per GC 70373. Oother: $_ _ per (specify): _ __
6.    TESTING:  a. 0 Compliance with PC 296 verified b. 0                                     AIDS per PC 1202.1            c.   0   other {specify): _ _ _ _ _ _ _ _ _ _ _ __
7. IMMEDIATE SENTENCING:                        0
                                  Probation to prepare and submit a post sentence report to CDCR per PC 1203c. Deft's Race I National Origin _ _
8. Other orders (specify): PC29800/30305 ad\'. Cnt 1 tin<!s wvd. PO mod x 3. '"x 2/2/28 no contact. CJAF $129.75. Addt'l ices wvd. Adv 3 ·rs
9.       TOTAL TIME IMPOSED: parok/PRCS. Adv appeal.                                                                                                                                9                      0
10.      D    MANDATORY SUPERVISION: Execution of a portion of the total jail time imposed in item 9 is suspended and deemed a period of mandatory
         supervision under PC 1170(h)(5)(B) as follows: Suspended portion:!                               I Served forthwith:IL- - - - - - - - - - '
11.      0    This sentence is to run concurrent with (specify):                                           12. Registration Required:[ZJ per (specify code section): PC457.1
13. Execution of sentence imposed: a.[{] at initial sentencing hearing. b.O at resentencing per decision on appeal.                                             c.     0          after revocation of probation.
         d.   0    at resentencing per recall of commitment (PC 1170(d).)                     e.O other (specify):
14.                DATE SENTENCE                  CREDIT FOR TIME SPENT IN CUSTODY ACTUAL LOCAL                                LOCAL CONDUCT CREDITS                     TIME SERVED IN
                    PRONOUNCED                    TOTAL DAYS:                      TIME                                                     D 2933                     STATE INSTITUTION
                                                                                                                                                                     DMH       CDCR      CRC
         02/02/1 g                                397                                                 3-16
                                                                                                                                51          0 2933.1
                                                                                                                                            D 4019                   [ 1        [ 1      [ 1

15. The defendant is remanded to the custody of the sheriff                            0
                                                                                forthwith                  0
                                                                                                after 48 hours excluding Saturdays, Sundays, and holidays.
                                  [2]
         To be delivered to
                                  0
                                        the reception center designated by the director of the California Department of Corrections and Rehabilitation.
                                        county jail          D Other (specify):                                                                                                                                     488
                                                                                                                                               DATE 02/22/18
                                                                                                  or determinate sentences. Attachments may be used but must be referred to in this document.
                                                                                                                                                                                    Page 1 of 1
Form Adopted for Mandatory Use
  JudiCial Counc1l of California                            FELONY AB "~tRACT OF JUDGMENT-DETERMINATE                                                                                                          Penal Code.
                                                                                                                                                                                                 §§ 1170. 1213. 1213.5
 CR·290.1 [Rev July 1. 2012]
                                                    SINGLE, CONCURREN--T;eR FULL-TERM CONSECUTIVE COUNT FORM
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 6 of 27




         Exhibit B
      Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 7 of 27




       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING
       2218 Kausen Drive, Sulle 100 I Ell GIDve I CA 195758
       811C).184.1684 I TDD 1100-700-2320
       www.dfetl.ca.gov I emaB: c:antact.CIIIItei(IJdfet.ca.p




Agent for Service for SAP LABS LLC
Vivian Imperial
CT Corporation System
818 W Seventh St., Suite 930
Los Angeles, CA 90017


Respondent:

SAP LABS LLC

RE:   Notice of Filing of Discrimination Complaint- Response Requested
      DFEH Number: 837814-264424
      Khan I SAP LABS LLC

To All Listed Respondents:

Enclosed is a copy of a complaint filed with the Department of Fair Employment and
Housing (DFEH). The enclosed complaint, in which you have been named· a
Respondent or Co-Respondent, alleges unlawful discrimination pursuant to Government
Code section 12960.

The DFEH serves as a neutral fact-finder and represents the state of California rather
than the complaining party. The merits of this complaint have not been determined. It
was, however, subjected to a screening process, and the allegations, if proven, could
support a finding of discrimination.

It is noted that this complaint was untimely filed; however, under California Code of
Regulations, title 2, section 10018 and Department of Fair Employment and Housing v.
Cairo (Sept. 14, 1984) No. 84-04, FEHC Precedential Decisions 1984-85, CEB 3 [1984
WL 54284], the one-year time limit for filing a complaint with the department may be
tolled in cases where the DFEH itself, through no fault of the complainant, misleads the
complainant about filing obligations, commits errors in processing the complaint, or
improperly discourages or prevents the complainant from filing at all. The Department
is pursuing this complaint based on these principles.

Government Code Section 12940, subdivision (f), prohibits any retaliatory action against
a person because he or she has filed a complainti has opposed any practices forbidden
under the Fair Employment and Housing Act, or has assisted in any proceeding before
the DFEH.                                                                         ••

California Government Code section 12946 requires that all employment records (or
union membership and referral records) be retained for a minimum of two (2} years.
       Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 8 of 27



Notice of Filing of Discrimination Complaint
March 10, 2017
Page2


When a discrimination complaint has been served, the records must be kept until the
DFEH closes its inquiry and until any resulting law suit or appeal has been terminated.

You must submit a response to the questions below within thirty (30) days (by no
later than April14, 2017) of the date of this letter.

    1. State the legal name of your business and any other name(s) under which you
       do or have done business in California.

    2. State your business address. Please note that you are required to notify the
       DFEH in writing of any change of address and the effective date of such change
       while the complaint is under investigation and throughout any administrative
       adjudication. (California Code of Regulations, title 2, sections 7403 and 7411 ).

   3. State type of legal business entity (i.e., corporation, partnership, limited
      partnership, sole proprietorship, etc.).

   4. Does your company have a current contract(s) for the provisions of goods,
      services or public works with the State of California or receive federal funds? If
      so, name the awarding agency.

   5. Identify the person or person designated to represent the company in this matter.
      Provide telephone contact number. email address, and mailing address for your
      representative(s).

   6. Provide a statement of the employer's position with regards to the allegations
      contained in the complaint.
      I believe I was terminated on the basis of my disability and in retaliation for taking
      California Family Rights Act Leave. My beliefs are based on the following:

       From June 1, 2015 to December 1, 2015, my physician place me on leave due to
       my disability.

       On December 1, 2015, Jenny Lee, Human Resources told me I was being
       terminated due to recent events.

   7. Provide copies of documents that support the employer's position regarding the
      allegations contained in the complaint.

   8. Provide copies of Complainant's entire personnel file.

   9. Provide a copy of the Employee Handbook.

   10.State Complainant's date of hire.

   11. CFRA .. State how many employees you regularly employ. Also indicate how
       many person(s) you employ within the State of California.
       Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 9 of 27



Notice of Fifing of Discrimination Complaint
March 10, 2017
Page3




    12.State how long the Complainant has worked for you? Also indicate how many
       hours the Complainant worked in the 12 months preceding his or her request for
       leave?

    13. Provide a copy of the Family Rights Act leave request made by the Complainant.

    14. Provide a copy of correspondence from you to the Complainant pertaining to the
        Family Rights Act leave request made by the Complainant.

    15.Terminatjon -State the reason(s) complainant was terminated and provided all
       documentation to support your reasons, i.e. counseling notices, written
       reprimands attendance record, etc.

    16. Explain or submit a copy of the policy, which governed complainant's termination.

    17.Provide a copy of Complainant's personnel file and any written notice(s) to
       complainant of his/her termination.

   18. List the names of all person(s) involved in the decision to terminate complainant.
       State each person's job title and responsibility as it relates to the decision to
       terminate complainant and the issues raised by the complainant in his/her charge
       of discrimination.

   19. Describe your company's practices regarding discipline and dismissal of
       employ~es in complainant's classification and the classifications of non-lead
       worker/supervisory positions including a description of the disciplinary steps
       required prior to termination for cause. Provide copies of any written policies.

   20.State how this policy was applied to complainant.

   21. Provide a copy of the job description for complainant. If no written description
       exists describe the duties, responsibilities and required skills.

   22. List all employees, to include complainant, who were supervised by the same
       person supervising complainant during the past two years. Identify each
       person's protected class and job.

   23.1dentify which of these employees were discharged for the same or equally
      serious reason as the complainant. Provide supporting documentation.


Your response can be submitted by mail. In all mailed correspondence, please include
your DFEH number 837814-264424 and mail it to DFEH, 2218 Kausen Drive, Suite 100,
Elk Grove, CA 95758.

If you are interested in discussing a possible settlement of this complaint, please
        Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 10 of 27



  Notice of FiDng of Discrimination Complaint
  March 10,2017
  Page4


  contact me immediately. This will avoid unnecessary delay and limit any potential
  liability. AU settlement discussions are confidential, and not subject to disclosure. All
  discussions referring to evidence or information which has a bearing on determining the
  merits of this complaint will not be considered part of a settlement discussion unless
  confidentiality is acknowledged by the OFEH. If a settlement is reached which is
  mutually acceptable to the parties, submission of the requested information may not be
  necessary.

  If you have any questions, please contact me.

  Sincerely,

~~n.a,
p1Julia Carmona
  Consultant II
  559.244.4766
  julia.carmona@dfeh.ca.gov

  Enclosure

  CERTIFIED MAIL: 70050390000076584255
      Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 11 of 27




                COMPLAINT OF EMPLOYMENT DISCRIMINATION
                    BEFORE THE STATE OF CALIFORNIA
              DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING
              Under the California Fair Employment and Housing Act
                          (Gov. Code, § 12900 et seq.,


Complaint of                                        DFEH No. 837814-264424
Muh~mm.ad Khan, Complainant.
2625 MIDDLEFIELD RD, Unit 692
Palo Alto, CA 94306

vs.

SAP LABS LLC Respondent.
3475 Deer Creek Rd
Palo Alto, CA 94304




THE PARTICULARS ARE:

1. I, Muhammad Khan, allege that I was subjected to Discrimination, Retaliation by
respondent, SAP LABS·LLC due to one or more Fair Employment and Housing Act
protected bases: Disability [physical or mentaq, Family Care or Medical Leave.

2. I was Denied a work environment free of discrimination andfor retaliation,
Terminated. The most recent harm occurred on or around December 01, 2015.

3. My belief is based on the following:
I believe I was terminated on the basis of my disability and in retaliation for taking
California Family Rights Act Leave. My beliefs are based on the following: From June
1, 2015 to December 1, 2015, my physician place me on leave due to my disability. On
December 1, 2015, Jenny Lee, Human Resources told me I was being terminated due
to recent events.
                      Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 12 of 27


,.-I •   ••




              VERIFICATION

              I, Muhammad Khan, am the Complainant in the above complaint. I have read the
              above complaint and know its contents~ I declare under penalty of perjury under the
              laws of the State of California that the above is true and correct of my own
              knowledge, except as to those matters alleged on info'rmation and belief, which I
              also believe to be true.


              Signature of Complainant or Complainant's Legal Representative:     Date:
               •
              _4..A!-,......,....,..,..                                           Mar5, 2017
              ~ICIIIIII.,.,.billlltj
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 13 of 27




         Exhibit C
        Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 14 of 27



       SlA!E OF CA!JFORN~fl'!§i!l§§§ J0gg'IU!IIet..S~£!'ll.~nd-Ho!!sjn 0 AQ"Q<;Y   --~-
                                                                                     _ ====-~~===.J,!!GO..uL_Y_goFJti!!J,N.Q~_I':bfj~OMIJNQ.{>dl_R.Q~J;b...

       DEPARTMENT OF FAIR EMPLOYMENT & HOUSING                                                                                        DIRECTORKEVINKISH
       2218 Kausen Drive, Suite 100 I Elk Grove I CA 195758
       600-684-1664 I TOO 800-700-2320
       www.dfeh.ca.gov I email: contact.center@dfeh.ca.gov



July 24, 2017

Muhammad Khan
2625 MIDDLEFIELD RD, Unit 692
Palo Alto CA 94306

RE:    Notice of Case Closure and Right to Sue
       DFEH Number: 837814-264424
       EEOC Number: Santa Clara - N
       Khan I SAP LABS LLC

Dear Muhammad Khan:

The Department of Fair Employment and Housing (DFEH) has closed your case for the
following reason: Investigated and Dismissed-Insufficient Evidence. Based upon its
investigation, DFEH is unable to conclude that the information obtained establishes a
violation of the statute. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as
having been raised by this complaint.

This is your Right to Sue notice. According to Government Code section 12966,
subdivision (b), a civil action may be brought under the provisions of the Fair
Employment and Housing Act against the person, employer, labor organization or
employment agency named in the above-referenced complaint. This is also applicable
to DFEH complaints that are filed under, and allege a violation of, Government Code
section 12948, which incorporates Civil Code sections 51, 51.7, and 54. The civil action
must be filed within one year from the date of this letter. However, if your civil complaint
alleges a violation of Civil Code section 51, 51.7, or 54, you should consult an attorney
about the applicable statutes of limitation.

Your complaint is not dual filed with the United States Equal Employment Opportunity
Commission (EEOC). To obtain a federal Right to Sue notice, you must visit the U.S.
Equal Employment Opportunity Commission (EEOC) to file a complaint within 30 days
of receipt of this letter or within 300 days of the alleged discriminatory act, whichever is
earlier.

You may file an appeal with DFEH which is a written request made to the District
Administrator for reconsideration of the decision to close your case. Your appeal should
include a 1) summary as to why you disagree with the reason; and/or, 2) any new
detailed information (e.g., documents, records, witness information) that supports your
claim. If you appeal, the information you provide will be carefully considered.

Although DFEH has concluded that the evidence and information did not support a
finding that a violation occurred, the allegations and conduct at issue may be in violation
of other laws. You should consult an attorney as soon as possible regarding any other
       Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 15 of 27


Notice of Case Closure and Right to Sue
July 24, 2017
Page 2 of3


options and/or recourse you may have regarding the underlying acts or conduct.

Should you decide to bring a civil action on your own behalf in court in the State of
California under the provisions of the California Fair Employment and Housing Act
(FEHA) against the person, employer, labor organization or employment agency named
in your complaint, below are resources for this. Please note that if a settlement
agreement has been signed resolving the complaint, you might have waived the right to
file a private lawsuit.

Finding an Attorney
To proceed in Superior Court, you should contact an attorney. If you do not already
have an attorney, the organizations listed below may be able to assist you:

       •     The State Bar of California has a Lawyer Referral Services Program which
             can be accessed through its Web site at www.calbar.ca.gov or by calling
             (866) 442-2529 (within California) or (415) 538-2250 (outside California).

       •     Your county may have a lawyer referral service. Check the Yellow Pages of
             your telephone book under "Attorneys."

Filing in Small Claims Court
       • The Department of Consumer Affairs (DCA) has a publication titled "The
             Small Claims Court: A Guide to Its Practical Use" online at of "The Small
             Claims Court: A Guide to Its Practical Use" online at
             http://www.dca.ca.gov/publications/small claims. You may also order a free
             £QQY of "The Small Claims Court: A Guide to Its Practical Use" online, by
             calling the DCA Publication Hotline at (866) 320-8652, or by writing to them
             at: DCA, Office of Publications, Design and Editing; 1625 North Market Blvd.,
             Suite N-112; Sacramento; CA; 95834.

       •     The State Bar of California has information on "Using the Small Claims Court"
             under the "Public Services" section of its Web site located at
             www.calbar.ca.gov.



Sincerely,

'Robert tseJtberg
Robert Isenberg
Consultant Ill
(559)244-4768
Robert.lsenberg@dfeh. ca.gov
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 16 of 27




         Exhibit D
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 17 of 27
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 18 of 27
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 19 of 27
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 20 of 27
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 21 of 27
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 22 of 27
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 23 of 27
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 24 of 27
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 25 of 27
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 26 of 27
Case 5:18-cv-07490-BLF Document 44-1 Filed 05/22/19 Page 27 of 27
